DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/12/21 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the fan assembly" in the claim language.  There is insufficient antecedent basis for this limitation in the claim. Examiner has read this limitation to read “a fan assembly”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 9, 11, and 15-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Fu [US 2013/051021].
As to claim 1, Fu discloses a lamp system [see 2, figure 2], comprising: a light-emitting diode (LED) unit comprising at least one LED [22, figure 2a]; a heat dissipation assembly [23], the LED unit being coupled to an anterior portion of the heat dissipation assembly [top in figure 2a]; an LED driver assembly comprising an LED driver unit and a driver mounting plate [21], wherein the LED driver unit is electrically coupled with the LED unit [see figure 2]: an electrical connection mounting plate [top of 26]; and a casing assembly comprising a first longitudinal half and a second longitudinal half [24, figure f. 2a], wherein each of the first longitudinal half and the second longitudinal half comprise: a first indent that holds a posterior portion of the heat dissipation assembly [bottom half of 241], a second indent that holds the driver mounting plate [top half of 241], and a third indent that holds the electrical connection mounting plate [shaped portions of 24 which conform to 26, see figure 2a].
As to claim 2, Fu discloses the lamp system of claim 1, further comprising a lamp base coupled to the electrical connection mounting plate, wherein the lamp base is a screw base [27].
As to claim 4, Fu discloses the lamp system of claim 1, wherein the casing assembly maintains a thermal barrier between the heat dissipation assembly and the LED driver assembly [via the outer circumference, see figure 2a].
As to claim 5, Fu discloses the lamp system of claim 1, further comprising a trim plate coupled to an anterior portion of the heat dissipation assembly [231a, figure 1a], wherein the trim plate comprises a planar member, wherein an outer edge of the trim plate is substantially circular [see figure 2a].
As to claim 9, Fu discloses the lamp system of claim 1, wherein the heat dissipation assembly comprises a heat sink [232] and a mounting plate [231a] posterior to the heat sink, wherein the first indent holds the mounting plate [see figure 2a].
As to claim 11, Fu discloses an apparatus [2, figure 2a], comprising: a light-emitting diode (LED) unit comprising at least one LED [22]; a heat dissipation assembly [23]; an LED driver assembly [26] comprising an LED driver unit [body of 26] and a driver mounting plate [top surface of 26], wherein the LED driver unit is electrically coupled with the LED unit [see figure 2]; and a casing assembly [24] that secures the heat dissipation assembly a fixed distance anterior to the LED driver assembly [see figure 2a], the casing assembly comprising a first longitudinal section and a second longitudinal section [see 24, figure 2a], wherein casing assembly provides an engineering fit around the driver mounting plate and at least a portion of the heat dissipation assembly based on the first longitudinal section being coupled to the second longitudinal section [see figure 2a].
As to claim 15, Fu discloses the apparatus of claim 11, wherein the casing assembly maintains a thermal barrier between the heat dissipation assembly and the LED driver assembly [via the outer circumference, see figure 2a].
As to claim 16, Fu discloses the apparatus of claim 11, further comprising a trim plate [231a] coupled to an anterior portion of the heat dissipation assembly, wherein the trim plate comprises a planar member comprising a substantially circular outer circumference [see figure 2a].

Allowable Subject Matter
Claims 3, 6-8, 10, 12-14, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  these claims recite elements and limitations which are not disclosed or taught by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Watanabe [US 2013/0207542], Moon [US 2016/0319996], Romano [US 10551015], Watanabe [US 10551726], Peng [US 9763312] and Xiong [US 9657934]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875